DENIAL OF PETITION WITHOUT PREJUDICE
Valelia Gi filed a petition to have the name of her 8 year old natural son Paulo Sikalea changed to Paulo Gi. Paulo was born in American Samoa on Nov. 17, 1958 to Valelia and her first husband, Sikalea, who died when Paulo was less than one (1) year old. Valelia then married Onosai Gi. Before the filing of this Petition, Onosai Gi filed a Petition for the adoption of Paulo joined therein by his *756wife Valelia claiming .that the child had been in the custody of him and his wife Valelia for eight years, and asking that after the adoption Paulo be known as Paulo Gi. At the time set for the hearing on the adoption proceeding, it was related to the Court by Valelia that Onosai had died between the filing of the petition for adoption and the time of the hearing. As a result of the death of the Petitioner the Court had to dismiss the petition for adoption.
It is evident that following Onosai’s death Valelia filed this petition for changing the name of Paulo to show the Gi Family and the Public in general that she and Paulo considered themselves as part of the Gi Family and to honor Onosai’s wish to have this boy bear his name. It appears to us that Valelia’s action both in the Adoption petition and the petition to change Paulo’s name, would clearly indicate that Valelia wanted for her and her son Paulo to be considered and accepted as members of the Gi Family.
After considering the Petition, the testimony, and the evidence, and the tender age of the subject for changing of name, it is the opinion of the Court that Valelia’s petition to change the name of Paulo Sikalea to Paulo Gi should be denied and dismissed without prejudice to a renewal of the Petition at a later date when the child is of sufficient age to understand the nature of the Proceeding.
Accordingly, it is hereby ORDERED, ADJUDGED AND DECREED that the Petition be, and the same is hereby denied and dismissed without prejudice.
Done this 23rd day of March, 1967.